DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 53, 75-93 are currently pending.  Claims 75-93 were newly presented.
Priority:  This application is a 371 of PCT/US16/69519 (12/30/2016)
PCT/US16/69519 has PRO 62/273,702 (12/31/2015).
RESPONSE TO APPLICANT REMARKS / AMENDMENT
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 53 was rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogelstein et al. (US 2015/0361492).
Applicant amended the claim 53 to a method of generating a sequencing template from a target nucleic acid molecule wherein “the sequencing template is at least 5,500 bp in length”.  This rejection is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 53 was rejected under 35 U.S.C. 103 as being unpatentable over Vogelstein et al. (US 2015/0361492) in view of Nickerson et al. (US 2009/0163366). 
Applicant amended the claim 53 to a method of generating a sequencing template from a target nucleic acid molecule wherein “the sequencing template is at least 5,500 bp in length”.  This rejection is withdrawn.
Claim 53 was rejected under 35 U.S.C. 103 as being unpatentable over Vogelstein et al. (US 2015/0361492) in view of Kamberov et al. (US20160257985) and Smith (US20130171648). 
Applicant amended the claim 53 to a method of generating a sequencing template from a target nucleic acid molecule wherein “the sequencing template is at least 5,500 bp in length”.  This rejection is withdrawn.
NEW CLAIM REJECTION NECESSITATED BY AMENDMENT – MPEP 706.07(a)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 53, 75, 89, and 91-93 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogelstein et al. (US20140227705).
a method of generating a sequencing template comprising incubating a reaction solution under conditions such that a target nucleic acid molecule is amplified to generate a sequencing template (claim 23), wherein 
the reaction solution comprises a pair of populations of primer-adapter nucleic acid molecules, the target nucleic acid molecule, a DNA polymerase and dNTPs (claim 23: “analyte DNA fragments using at least two cycles of amplification with first and second primers”; [0022]; [0059]); 
the sequencing template is at least 5,500 bp in length ([0021]: Fragments of nucleic acids “5,000 basepairs”; [0022]: UID may be 4000 bases; [0027]: “Amplification of fragments typically is done using primers that are complementary to priming sites that are attached to the fragments at the same time as the UIDs. The priming sites are distal to the UIDs, so that amplification includes the UIDs. Amplification forms a family of fragments, each member of the family sharing the same UID.”;  Therefore, the equivalent “sequencing template” can have at least 5000+2x4000 bp); and 
the pair of populations comprises: 
(a) a population of 5' primer-adapter nucleic acid molecules, each primer-adapter nucleic acid molecule in the 5' primer-adapter population comprising, in 5' to 3' order (claim 23: “first primer”; claim 42, [0030], [0045] the primer pair are complementary to opposite strands of the gene resulting in the same 5’ to 3’ configuration as in the instant claims): 
(i) a 5' generic primer region having a nucleotide sequence shared among the members of the population of 5' primer-adapter nucleic acid molecules and that is not complementary to a sequence of the target nucleic acid (claim 23: “a third segment containing a universal priming site for subsequent amplification”; claim 42); 
(ii) a 5' unique molecular identifier (UMI) region having a sequence that differs between each member of the population of 5' primer-adapter nucleic acid molecules (claim 23: “a second segment containing the UID” ; claim 42); and 
(iii) a 5' gene-specific primer region having a nucleotide sequence shared among the members of the population of 5' primer-adapters nucleic acid molecules and that is complementary to the sequence located at the 3' end of the region of the target nucleic acid to be sequenced (claim 23: “a first segment complementary to a desired amplicon” ; claim 42); and 
(b) a population of 3' primer-adapter nucleic acid molecules, each primer-adapter nucleic acid molecule in the 3' primer-adapter population comprising, in 5' to 3' order (claim 23: “second primer” ; claim 42): 
(i) a 3' generic primer region having a nucleotide sequence shared among the members of the population of 3' primer-adapter nucleic acid molecules and that is not complementary to a sequence of the target nucleic acid (claim 23: “second primers comprise a universal priming site for subsequent amplification” ; claim 42); 
(ii) a 3' unique molecular identifier (UMI) region having a sequence that differs between each member of the population of 3' primer-adapter nucleic acid molecules (claim 23: “second primers each comprise a UID” ; claim 42: “interposed between the first portion and the second portion of the second primer is a third portion consisting of 2 to 4000 nucleotides forming a unique identifier (UID)”); and 
(iii) a 3' gene-specific primer region having a nucleotide sequence shared among the members of the population of 3' primer-adapters nucleic acid molecules and that corresponds to the sequence located at the 5' end of the region of the target nucleic acid to be sequenced (claim 42: “second primer comprises a first portion of 10-100 nucleotides complementary to the gene or gene portion”; [0030]).
Regarding claim 75, wherein the reaction solution further comprise generic primers, Vogelstein teaches such primers – i.e. claim 45.
Regarding claim 89, further comprising sequencing the sequencing template, Vogelstein teaches “We here describe an approach that can substantially increase the sensitivity of 
Regarding claims 91-93, wherein the sequencing template is at least 6000, 8000, or 10000 bp in length, Vogelstein teaches an equivalent “sequencing template” that can have at least 5000+2x4000 bp ([0021]: Fragments of nucleic acids “5,000 basepairs”; [0022]: UID may be 4000 bases; [0027]: “Amplification of fragments typically is done using primers that are complementary to priming sites that are attached to the fragments at the same time as the UIDs. The priming sites are distal to the UIDs, so that amplification includes the UIDs. Amplification forms a family of fragments, each member of the family sharing the same UID.”). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 53, 75-81, 86-93 are rejected under 35 U.S.C. 103 as being unpatentable over Vogelstein et al. (US20140227705) in view of Nickerson et al. (US 2009/0163366). 

Regarding claims 76 and 78, Vogelstein teaches the method using a pair of primer-adapter nucleic acid molecules of claim 53 and that “A UID may be contained within a nucleic acid molecule that contains other regions for other intended functionality” ([0022]), but does not specifically teach said primer-adapter further comprising a spacer region of between 10 and 100 nucleotides in length positioned between the generic primer region and the UMI region.  However, one of ordinary skill in the art utilizing the UID taught by Vogelstein would consider a variable length UID that would correspond to a spacer as in the instant claims.  In addition, such spacer groups are well-known and routinely used in the art and Nickerson teaches such a spacer ([0063]) that one of ordinary skill in the art would consider utilizing in the related context for sequencing and arrive at the claimed invention.
Regarding claims 77 and 79, Vogelstein and Nickerson suggest the population of primer-adapter nucleic acid molecules of claims 76 and 78, Vogelstein and Nickerson further teach wherein the spacer sequence region has a sequence consisting of A, T and C nucleotides (Nickerson [0063]: “spacer is selected from polyA, polyC, polyT, polyG, or polyU”) (Vogelstein [0023]: “a selection from one of three, two, or one deoxyribonucleotides may be used”).
Regarding claims 80 and 81, Vogelstein teaches that the UIDs can be non-random and contain regions for other intended functionality ([0022]-[0023]) such as including well specific indexing sequences.  One of ordinary skill in the art would reasonably consider incorporating non-random additional indexes in the UID and arrive at the claimed invention.
Regarding claims 86-88, wherein the target nucleic acid is bacterial, viral, or human, Vogelstein teaches “In addition to templates generated by polymerases in vitro, the same approach can be applied to DNA from bacteria, viruses, and mammalian cells” ([0037]) including 
Regarding claim 90, wherein the sequencing gid done using single molecule real-time (SMRT) sequencing, Vogelstein describes “individual molecules are assessed one-by-one” ([0004]-[0005]) and similarly Nickerson teaches “In some embodiments, real-time sequencing by synthesis is used” and “Real-time single molecule sequencing-by-synthesis” ([0017]) such that one of ordinary skill in the art would incorporate the suggestions into the Vogelstein method and arrive at the claimed invention.
Claims 53, 75-93 are rejected under 35 U.S.C. 103 as being unpatentable over Vogelstein et al. (US20140227705) in view of Nickerson et al. (US 2009/0163366), Kamberov et al. (US20160257985), and Smith (US20130171648). 
Vogelstein teaches as detailed in the 35 USC 102/103 rejections supra and incorporated herein such that one of ordinary skill in the art following Vogelstein would readily arrive at the claimed invention thereby rendering claims 53, 75-81, 86-93 obvious.  
Regarding claims 82-85, Vogelstein teaches a method of using the population of primer-adapter nucleic acid molecules of claim 53, but does not teach the use of uracil in the gene specific primer region.  However, Kamberov teaches the use of degradable adaptors for background reduction in nucleic acid applications such as amplification and sequencing wherein the uracil-DNA glycosylase is used to achieve the background reduction using sequences including incorporation of a U into the DNA ([0045], [0051], [0056], claims 9, 31).  Similarly, Smith teaches UDG cleavage of a T nucleotide replaced by U ([0044]-[0050]).  One of ordinary skill in the art following the teaching of Vogelstein would reasonably consider Kamberov’s and Smith’s technique of reducing background reactions by incorporating uracil into the gene specific primer region with a reasonable expectation of success in the combination. 
Conclusion
The claims are not in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639